Order filed April 28, 2011
 
 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00097-CV 
                                                    __________
 
ABILENE REGIONAL MEDICAL
CENTER, DEBBIE MARSH, 
       APRIL NICHOLS, AND
TARENA SISK, Appellants
 
                                                             V.
 
ADANELICA ALLEN AND DAVID
ALLEN, INDIVIDUALLY AND 
              AS NEXT
FRIENDS OF MADISON ALLEN, Appellees

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 022317 
 

 
                                                                     O
R D E R 
            In
this accelerated appeal, appellants have filed a Motion for Temporary Relief of
a Stay of Discovery.  Having considered the motion, we conclude that it should
be granted.  Therefore, the motion is granted.  The discovery in the underlying
case in Cause No. 022317, styled Adanelica Allen and David Allen,
Individually and as Next Friends of Madison Allen, Plaintiffs v. Abilene
Regional Medical Center, Debbie Marsh, April Nichols, and Tarena Sisk,
Defendants, pending in the 259th District Court of Jones County is stayed,
pending a ruling in this court regarding this interlocutory appeal.
 
                                                                                                PER
CURIAM
 
April 28, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.